Citation Nr: 9927117	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  94-19 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 

The veteran's claim was remanded by the Board for further 
development in September 1996.  The development has been 
completed and the veteran's claim is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran is left handed.

3.  The veteran's left shoulder disability results in pain 
and limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the service-connected disability, 
except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

According to the service medical records, the veteran 
reported that he had surgery for osteomyelitis of the left 
shoulder prior to service.  A June 1945 Report of Medical 
Survey indicates that the veteran complained of left shoulder 
pain.  The diagnosis was atrophy of the left deltoid.  The 
veteran was noted to be unfit for duty due to his left 
shoulder disability and was discharged from service. 

The veteran was granted service connection and a 20 percent 
rating for his left shoulder disability effective from July 
1945.  The veteran submitted a claim for an increased rating 
for his left shoulder disability in October 1993.  By rating 
action in December 1998 the veteran was granted a 30 percent 
rating for his left shoulder disability, effective from 
October 13, 1993.

The veteran was afforded a VA examination in May 1993.  There 
was no left upper extremity deformity, atrophy or swelling.  
There was some limitation of elevation of both shoulders.  
Elevation of the left shoulder was from 0 to 120 degrees.  
Left shoulder abduction was normal.  Left shoulder external 
rotation was 60 degrees and internal rotation was 70 degrees.  
X-rays of the left shoulder revealed moderately extensive 
degenerative joint disease.  

A December 1993 VA record indicates that the veteran had left 
shoulder abduction of 60 degrees.  There was mild loss of 
rotation of the left shoulder.  X-rays revealed mild 
arthritis of the left shoulder.  A January 1994 VA record 
reveals that the veteran had 80 degrees of left shoulder 
abduction, 60 degrees of external rotation, and 80 degrees of 
internal rotation.

On VA examination in September 1997 the veteran complained of 
bilateral shoulder pain with motion.  He stated that his left 
shoulder was useable, but that was all.  He further 
complained that he could not reach over his head.  The 
veteran did not describe any acute symptoms or flare-ups of 
the left shoulder.  The veteran's arms revealed good 
musculature relating to his occupation for years as a 
carpenter.  There was no atrophy of the upper extremities.  
There was a well-healed scar of eight inches in length over 
the left mid-arm anteriorly.  The veteran reported excision 
of a tumor in 1938.  The left shoulder abducted to 60 degrees 
without pain.  Any attempt of motion, whether active or 
passive, beyond that point caused pain.  The left shoulder 
had 30 degrees of external rotation at which time there was 
pain.  He had full internal rotation of the left shoulder.  
The left shoulder flexed 60 degrees and extended 10 degrees 
without pain.  There was diffuse tenderness to palpation of 
the left shoulder.  The veteran was able to abduct the left 
shoulder over five times without weakness being noted.  Any 
resistance to motion caused increased pain in the left 
shoulder.  X-rays of the left shoulder revealed the articular 
surfaces of the left humoral head to be smooth.  There was 
mild narrowing of the joint.  No significant arthritic 
changes were noted in the left shoulder or acromioclavicular 
joint.  The final diagnoses included chronic tendinitis of 
both shoulders, significantly affecting activity.  There was 
no evidence of any incoordination, weakened movement or 
excess fatigability within the limits of motion as noted.  
There were no additional limits on functional ability.  The 
veteran expressed no symptoms to suggest that he had flare-
ups.  The examiner noted that the veteran's general activity 
was so limited that a flare-up was not a possibility.  The 
examiner finally noted that the veteran's tendinitis of the 
shoulders severely restricted the veteran's ability to work 
and do his previous occupation as a carpenter if all his 
other systems were normal.  

The veteran and his spouse appeared before a hearing officer 
at the RO in July 1998.  The veteran testified that he could 
not lift his left arm and shoulder all the way anymore.  He 
stated that he had a difficult time picking up anything that 
weighed more than a gallon of milk and that he had to use two 
hands to pick up a gallon of milk.  He stated that he had 
pain in his left shoulder when he made quick movements.  Pain 
in his left shoulder woke him up while he was sleeping.  He 
stated that the left shoulder pain was between eight and ten 
on a scale of one to ten.  The veteran reported that he used 
Tylenol for his left shoulder pain and that he was not 
receiving any treatment for his left shoulder.

A September 1998 VA record reveals that the veteran 
complained of left shoulder pain.  The veteran had 80 degrees 
of left shoulder abduction with pain.  The x-rays revealed 
degenerative joint disease of the left shoulder and the left 
acromioclavicular joint.  There was an area of loose density 
at the left humerus which could have been the result of 
artifact.  There was an irregular density at the upper end of 
the left humerus which could be calcified insertion of the 
tendon.

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in abduction, 0 degrees to 90 degrees 
in external rotation, and 0 degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (1998).

The RO has assigned the veteran a 30 percent rating under 
Diagnostic Code 5201.  The RO determined that when pain on 
motion was taken into consideration that the veteran's left 
shoulder disability was equivalent to limitation of motion of 
the left (minor) arm to 25 degrees from the side.  A 30 
percent rating is the maximum rating available under 
Diagnostic Code 5201 for limitation of motion of a minor arm.

The disability clearly does not more nearly approximate 
unfavorable ankylosis of the scapulohumeral articulation.  
Consequently, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5200.  None of the x-ray or 
other examinations has revealed fibrous union of the humerus.  
Accordingly, the veteran does not warrant an evaluation in 
excess of 30 percent under Diagnostic Code 5202.  Finally, 
the Board notes that a 20 percent evaluation is the highest 
evaluation available under Diagnostic Code 5203, the criteria 
for impairment of the clavicle or scapula.  Thus, an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Code 5203.

The Board notes that the veteran has been shown to have 60 
degrees of left shoulder abduction without pain.  The 
September 1997 VA examiner noted that there was no evidence 
of any incoordination, weakened movement or excess 
fatigability within the limits of the veteran's left shoulder 
motion.  That examiner further noted that there was no 
atrophy of the left shoulder musculature.  	Therefore, when 
all pertinent disability factors are considered, the Board 
must conclude that the currently assigned evaluation of 30 
percent is appropriate.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).


ORDER

Entitlement to an increased rating for a left shoulder 
disability is denied.

		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

